UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6508


FRED FREEMAN,

                Plaintiff – Appellant,

          v.

DOCTOR BYRNE; DOCTOR ALLEWINE,

                Defendants – Appellees,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; COMMISSIONER
OZMINT, for South Carolina Department of Corrections;
DOCTOR OLIVENCIA; DIRECTOR FLUDD, Food Service; NURSE
DERRICK, Director of Nursing; WARDEN HAGAN; WARDEN COHEN;
KEN LONG, Grievance Coordinator; JOHN DOE, of Anderson
County Court; LINDA DUNLAP; WARDEN TALOR,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    David C. Norton, Chief District
Judge. (9:09-cv-01102-DCN)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Fred Freeman, Appellant Pro Se. Steven Michael Pruitt, MCDONALD,
PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Fred      Freeman     appeals        the     district     court’s       order

accepting     the     recommendation        of     the      magistrate      judge    and

dismissing      his   42     U.S.C.   § 1983      (2006)     complaint.        We   have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm     for    the     reasons   stated        by    the    district      court.

Freeman v. Byrne, No. 9:09-cv-01102-DCN (D.S.C. Mar. 8, 2011).

We deny Freeman’s motion for a transcript at Government expense.

We   dispense    with      oral   argument       because     the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                         3